


Exhibit 10.1


[aeropostalelogo.gif]
Restricted Stock Award Rescission Agreement
This Restricted Stock Award Rescission Agreement (this “Rescission Agreement”)
is entered into as of October 31, 2013 (the “Rescission Date”), by and between
Thomas P. Johnson (the “Executive”) and Aéropostale, Inc. (the “Company”),
(each, a “Party” and collectively, the “Parties”).
RECITALS
WHEREAS, the Executive and the Company are parties to that certain [Fiscal 2013
Restricted Stock Award Agreement] as of March 29, 2013 (the “Grant Date”) (the
“Award Agreement”), a copy of which is attached as Exhibit A hereto;
WHEREAS, under the Award Agreement, the Executive was granted 110,295 shares of
restricted stock (the “Award”), under the Aéropostale, Inc. 2002 Long-Term
Incentive Plan, as amended and restated as of May 10, 2007;
WHEREAS, under the terms of the Award Agreement the Award is scheduled to vest
in full on March 29, 2016 (the “Vesting Date”);
WHEREAS, as of the Grant Date, it was the intent of the Parties that the
Executive would not incur any federal income tax with respect to the Award for
the period beginning on the Grant Date and ending prior to the Vesting Date;
WHEREAS, the Award is subject to a retirement policy adopted by the Compensation
Committee of the Company’s board of directors (the “Retirement Policy”), under
which the Executive is currently eligible to retire at any time, upon which the
Award will vest in full;
WHEREAS, subsequent to the Grant Date, the Parties discovered that as a result
of the Executive’s current eligibility under the Retirement Policy, under
Section 83 of the Internal Revenue Code of 1986, as amended, the full value of
the Award is currently includible in the Executive’s gross income for federal
income tax purposes for tax year 2013 notwithstanding the vesting provision
under the Award Agreement;
WHEREAS, given the Parties’ intent that the Award would not be subject to
federal income tax, each Party hereto has determined that it is in the best
interest of the Parties to rescind the Award ab initio in accordance with
Revenue Ruling 80-58, 1980-1 C.B. 181, and to revoke the terms and conditions
set forth in the Award Agreement; and
WHEREAS, no consideration has been paid or promised to either Party in order to
induce assent to the rescission of the Award.
NOW, THEREFORE, the Parties hereto do hereby agree as follows:

1

--------------------------------------------------------------------------------




1.
Rescission of the Award. The Award is hereby unconditionally and irrevocably
rescinded ab initio, and is neither valid nor effective in any manner
whatsoever. Each Party hereby acknowledges that he or it has been restored to
the position such Party was in immediately before the Award was granted and the
Award Agreement was executed. In connection with the rescission of the Award,
the Parties agree as follows:

a.
The Parties hereto individually and jointly agree that all terms, conditions,
covenants, representations and warranties in the Award Agreement are null and
void ab initio and of no further force or effect.

b.
The Parties agree that any and all assets, property, securities or items of
value that may have been assigned or transferred pursuant to the terms of the
Award are hereby transferred and re-conveyed to the respective Party that
assigned and/or transferred such items under the terms of the Award.

c.
The Parties shall treat the Award and Award Agreement as rescinded for all
purposes and shall take no action inconsistent with such treatment.

d.
This Rescission Agreement and the rescission of the Award are binding upon each
of the Parties and their respective legal representatives, successors and
assigns and shall become effective automatically without further act on the part
of any Party upon execution of this Rescission Agreement.

e.
The Parties acknowledge and agree that no consideration has been paid or
promised to any Party to enter into this Rescission Agreement.

It is intended that the rescission of the Award meet the requirements of Revenue
Ruling 80-58, 1980-1 C.B. 181 and that this Rescission Agreement shall be
construed and interpreted in accordance with such intent.
2.
Mutual Release of Liabilities. Effective as of the Rescission Date, each Party,
for itself and each of its respective successors and assigns, hereby fully and
unconditionally releases and forever discharges the other Party, and their
successors and assigns, of and from any and all actions, causes of action,
suits, debts, obligations, claims, liabilities, and demands whatsoever that such
Party has or may have in connection with or under the terms of the Award and the
Award Agreement. Each Party hereby covenants to the other Party that with
respect to any claim or obligation released by this Rescission Agreement, it
will not directly or indirectly encourage, solicit, or voluntarily assist or
participate in any way in the filing, reporting, or prosecution by itself or any
third party of a suit, arbitration, mediation, or claim (including a third-party
or derivative claim) against the other Party relating to any such released claim
or obligation.



3.
Miscellaneous. This Rescission Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. For purposes of this Rescission
Agreement, use of a facsimile, e-mail, or other electronic medium shall have the
same force and effect as an original signature. This Rescission Agreement
constitutes the final, complete, and exclusive statement of the agreement of the
Parties with respect to the subject matter hereof, and supersedes any and all
other prior and contemporaneous agreements and understandings, both written and
oral, between the Parties. If any provision of this Rescission Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Rescission Agreement will remain in full force and effect.
Any provision of this Rescission Agreement held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable. This Rescission Agreement shall be governed by and
construed in


2

--------------------------------------------------------------------------------




accordance with the laws of the State of New York without regard to conflicts of
laws principles.




IN WITNESS WHEREOF, the Parties hereto have executed this Rescission as of the
date first above written.


 
/s/ THOMAS P. JOHNSON
 
Thomas Johnson
 
 
 
 
 
Aéropostale, Inc.





By:
/s/ MARC D. MILLER
Name:
Marc D. Miller
Title:
EVP-Chief Financial Officer






































3

--------------------------------------------------------------------------------








[aeropostalelogo.gif]
[Restricted Stock Agreement]






EXHIBIT A












March 29, 2013


Thomas Johnson
127 Milbob Drive
Ivyland, PA 18974


Re: Restricted Stock Agreement


Dear Tom:


Aéropostale, Inc. (the “Company”) is pleased to advise you that, pursuant to the
Company’s Second Amended and Restated 2002 Long-Term Equity Incentive Plan (the
“Plan”), the Company’s Compensation Committee has granted to you shares (the
“Grant”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), as set forth below (the “Restricted Stock”), subject to the terms and
conditions set forth herein and in the Plan:


Number of shares of Restricted Stock
110,295
Date of Grant
3/29/2013
Vesting Date of Restricted Stock
3/29/2016



The Grant is intended to conform in all respects with and is subject to all
applicable provisions of, the Plan (which is incorporated herein by reference).
Certain capitalized terms used herein are defined in the Plan. Inconsistencies
between this Grant Agreement and the Plan shall be resolved in accordance with
the terms of the Plan.


1.Grant. Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to you the Restricted Stock. Such Restricted Stock
will be granted on the date of grant set forth above in the introductory
paragraph of this letter (the “Grant Date”), but your right to receive the
Common Stock will be held by the Company until the date on which the Restricted
Stock vests (as described in paragraph 2 below), in each case subject to
restrictions on transfer as set forth in

4

--------------------------------------------------------------------------------




this Grant Agreement. On or promptly following the date on which the Restricted
Stock vests (as described in paragraph 2 below), the certificates representing
the Restricted Stock will be issued to you, and you shall have all of the rights
of a holder of Common Stock, including but not limited to the rights to receive
dividends and vote the Common Stock following such date.


2.
Vesting.



(a) Vesting. Subject to paragraphs 2(b) and 2(c) below, the Grant shall become
fully vested three years after the Grant Date, as indicated by the Vesting Date
of Restricted Stock set forth in the introductory paragraph of this letter.


(b) Effect of Termination of Employment on Vesting. Subject to paragraph 2(c)
below, at such time as you cease to be, or in the event that you do not become,
a director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all shares of Restricted Stock
on which the restrictions have not lapsed shall be immediately forfeited to the
Company.


(c) Acceleration of Vesting. Except as otherwise provided by the Committee,
immediately prior to a Change in Control or at such time as you cease to be a
director, officer or employee of, or to otherwise perform services for, the
Company and its Subsidiaries due to death, Disability or Retirement during any
period of restriction, all restrictions on outstanding shares of Restricted
Stock shall lapse.


(d) Forfeiture of Restricted Stock. You hereby grant to each officer of the
Company (acting solely) the power of attorney to take such actions on his behalf
to cause the certificates representing the Restricted Stock to be cancelled in
the event that the Restricted Stock is forfeited. Such power of attorney shall
be without further action on behalf of the grantee.


3.
Taxes.



(a) Payment of Taxes. The payment of any taxes arising as a result of this Grant
shall be your responsibility. You shall (i) pay to the Company or its designee,
upon its demand such amount as may be demanded for the purpose of satisfying the
Company's obligation to withhold federal, state, local or foreign income,
employment or other taxes incurred by reason of the vesting of the Restricted
Stock or your filing of a Section 83(b) election (the "Tax Withholding Amount")
and (ii) provide the Company with any forms, documents or other information
reasonably required by the Company in connection with this Grant. In order to
satisfy the condition of clause (i), you may (a) make payment of the Tax
Withholding Amount in United States dollars cash, (b) tender shares of common
stock owned by you which have a fair market value equal to the Tax Withholding
Amount, such fair market value to be determined in such reasonable manner as may
be provided from time to time by the Committee or as may be required in order to
comply with or conform to the requirements of any applicable or relevant laws or
regulations, or (c) request that the Company withhold from the shares of Common
Stock to be issued to you the number of shares which have a fair market value
equal to the Tax Withholding Amount, based on the fair market value of the
shares of Common Stock determined as set forth in clause (b), (d) make payment
in such other form as the Committee may determine in its sole discretion, or (e)
tender a combination of the forms of payment provided for above in clauses (a)
through (d) of this paragraph. If the amount requested for the purpose of
satisfying the withholding obligation is not paid, the Company may refuse to
furnish shares of the Restricted Stock.


(b) Tax Advice. You have sought your own tax advice regarding this Grant.

5

--------------------------------------------------------------------------------






4.Company Requirement. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to you, the Tax Withholding Amount with respect to the
Restricted Stock under this Grant Agreement.


5.Transferability of Grant. Prior to the vesting of the Restricted Stock, you
may not sell, assign, transfer, pledge, hypothecate or otherwise dispose of such
Restricted Stock. dispose of such Restricted Stock only in accordance with
applicable employees.


Following the vesting of the Restricted Stock, you shall securities laws and the
Company’s trading policies for


6.Listing, Registration and Qualification. If the Committee determines that the
listing, registration or qualification upon any securities exchange or under any
law of shares of Common Stock subject to the Grant is necessary or desirable as
a condition of, or in connection with, the granting of same or the issue or
purchase of shares of Common Stock thereunder, no shares of Common Stock may be
issued, unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee.


7.Adjustments. In the event of a reorganization, recapitalization, extraordinary
cash dividend, stock split, stock dividend, combination of shares, merger,
consolidation, distribution of assets, or any other change in the corporate
structure or shares of the Company, the Committee shall make such adjustment in
accordance with Section 15 of the Plan as it deems appropriate in the number and
kind of shares of Common Stock covered by the Grant specified herein.
Notwithstanding anything in this Grant Agreement to the contrary, the Committee
may take the foregoing actions without your consent, and the determination of
the Committee shall be conclusive and binding on all persons for all purposes.


8.Amendment or Substitution of Grant. The terms of the Grant may be amended from
time to time by the Committee in its discretion in any manner that it deems
appropriate (including, but not limited to, acceleration of the date of the
vesting of the Grant); provided that, except as otherwise provided in paragraph
6 above, no such amendment shall adversely affect in a material manner any of
your rights under the award without your written consent.




Accepted as of this 29th day of March, 2013.


By:
/s/ THOMAS P. JOHNSON
 
Name:
Thomas Johnson
 





 
/s/ MARC D. MILLER
 
Name:
Marc D. Miller
 
Title:
EVP, Chief Financial Officer
 








6